Title: From Abigail Smith Adams to Thomas Boylston Adams, 10 October 1802
From: Adams, Abigail Smith
To: Adams, Thomas Boylston



Dear Thomas
Quincy October 10th 1802

I have not written you a line since I received yours from the yellow Springs, For some time I knew not where you were, and began at last to feel not a little anxious untill I was releived by your Brothers informing me that he had Received a Letter from you, dated at Philadelphia. there again I thought you had too soon return’d, as the weather of Sep’br. and chiefly since october came in, has been intensely Hot, and the fever which has been in Boston, tho chiefly confind to one Street, has been uncommonly fatal. Scarcely one seiz’d has recoverd—In Quincy we have been more healthy than for several years past. we had upon the Farms six weeks ago a malignant dysentery but it was confined to a few families, all of which with one exception, recoverd. I now despair of seeing you here as the Season is so far advanced. I hope you have derived some benifit from your excursion through the Summer; We have past an agreable one here; your Brothers Society, and that of his family have added much to our enjoyment. he usually comesout on Saturdays, and returns on mondays. his family sometime pass the week with us. George is a lovely Boy, chatters like a magpye. it would have given me sincere pleasure to have had a visit from you, but journeying is expensive, and you are the best judge whether you could afford it—Judge Cranch jun’r and family have been upon a visit to their Friends ever since June. they leave us this week, as well as Mrs Johnson. they will go to NYork by water and from thence by land, so that you may possibly see them in Philadelphia, unless they should take a vessel at Newyork for Washingtown—What a scene is opened there? have Americans any feeling left? can they submit to the Government of Duane Cheetham Wood, Lyon, Jones, and Callender? fellows who ought to have been long ago exalted—is there any American Blood in Pensilvana? or can you only make a bluster and do nothing? We are indeed a degraded people unworthy of the blessings we have enjoyed, and thrown away: You see by the papers that they are bringing your Brothers Name foremost upon the federal list, and there is no saying them nay, tho he has opposed it. I am averse to it, as you know but what can you say against the solicitation of Friends. the urgency and what they term pressing necessity of the case You sir are the only Man we can bring forward to unite the Federal votes &c &c Here I am, sacrifice me for the public, as you have done those who have gone before me. I have only one hope that they will even fail to carry him, for I cannot see any prospect of producing any good. True there is yett a Year to run and the present Administration may not have a Hydra Head—but the Labour of a Hercules will not restore to this people what they will lose in the short period of four years. I see no chance for quiet no hopes for Social Harmony. the bitterness of party thirsts for more than the cooling Stream—the Spirit of party, is blind and deaf, but not dumb.
Where we are to land I know not—how mean does Dallas appear with his prostituted name to the address. Prostituted it must have been now, or when he united with the Bar in his petition to arresst the repeal of the Judiciary—I am ready to ask is there any principle? any honour, any thing like what I call virtue in a Jacobin? The Rogues have fallen out, but will honest men obtain their Rights? What a Scene does Callender unfold, if still a Lyar, he has the art of wearing the plain unvarnishd tale of truth when writing against the former administrations, he call’d not upon his adversaries to deny his assertions. he dared not challenge them to the contest. He skulked in the dark, and scatterd his poison only amongst those whom he knew it would opperate upon—I have not a worse, nor so bad an opinion of him, as of his baselow mean employer; out upon him, let him be accursed amongst men and his name a reproach. I have removed every vestage of him out of sight.
You will be weary of my reproaches I have done. I pray you to present my Regards to all the good people of my acquaintance and be assured of the /  affection of your /  Mother 
Abigail Adams